Citation Nr: 1000776	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility on September 17, 2007.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of a Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Memphis, Tennessee.  A notice of 
disagreement was filed in April 2008, a statement of the case 
was issued in June 2008, and a substantive appeal was 
received in June 2008.  

The appeal is REMANDED to the VAMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Veteran is seeking payment or reimbursement for 
unauthorized medical expenses incurred on September 17, 2007 
at St. Bernards Medical Center.  The Veteran's claim was 
considered under the Millennium Health Care and Benefits Act, 
Public Law 106-177, also known as the Millennium Bill Act.  
This Act is effective May 29, 2000, and is codified at 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
17.1008 (2009).  Payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement 
under this authority the Veteran has to satisfy all of the 
conditions.  The basis of the denial was that it was 
determined that the Veteran's condition for which he sought 
treatment on September 17, 2007, was non-emergent.  
Specifically, it was determined that the Veteran's symptoms 
did not produce a medical emergency such that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  See 38 C.F.R. § 17.1002.

Initially, the Board notes that the June 2008 Statement of 
the Case is of record; however, any cover letter attached to 
the statement of the case which was presumably issued to the 
Veteran is not of record.  The Statement of the Case states 
that "[a]fter a clinical review of the records, [the 
Veteran's treatment] was considered to be non-emergent 
care."  The record contains the December 2007 decision from 
'Patient Accounts' denying St. Bernard's claim for payment; 
however, the record does not contain documentation of a 
"clinical review."  It is imperative that the Veteran's 
entire Medical Administrative Service file, to include all 
documents associated with the Statement of the Case and the 
"clinical review" referenced in the Statement of the Case 
be provided for review.  

The VAMC should ensure that appropriate medical personnel 
have addressed whether the condition for which the Veteran 
sought treatment on September 17, 2007, was a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's entire Medical 
Administrative Service file, to include 
all of the documents associated with the 
June 2008 Statement of the Case and the 
"clinical review" referenced in the 
Statement of the Case should be 
associated with the current claims 
folders of record.

2.  The Veteran's claims folder should be 
referred to an appropriate VA physician 
for an opinion as to whether the 
condition for which the Veteran sought 
treatment on September 17, 2007, was a 
condition of such a nature that a prudent 
layperson would have reasonably expected 
that delay in seeking immediate medical 
attention would have been hazardous to 
life or health (this standard would be 
met if there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part).

This report must include a discussion of 
the clinical evidence on file, including 
the medical records of the Veteran's 
treatment at St. Bernards Medical Center.  
The rationale for any opinion expressed 
should be set forth.

3.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the Veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  Upon 
return to the Board for further appellate 
consideration, the VAMC should ensure 
that the entirety of the Veteran's 
Medical Administrative Service file and 
claims folder are forwarded to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



